Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered.
Applicant’s amendments overcome the previous claim objections. 
Reasons for Allowance
Claims 1-4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
“a regulation circuit for regulating a voltage at the power terminal so as to increase an output impedance as seen from the high frequency ballast by introducing an additional impedance, when the output power to be coupled to the LED light source is less than a threshold, characterized in that the regulation circuit is adapted to introduce the additional impedance by regulating the voltage across the buffer capacitor to be higher than the minimum conducting voltage of the LED light source when the switch arrangement is open to isolate the output power at the power terminal from the LED light source.”, in combination with remaining limitations of claim 1; (claims 2-4 and 7-15 are allowed for depending therefrom).

Closest Prior Art of Record:
Choi et al. (US 20140239834 A1) discloses a retrofit LED lighting device comprising a power conversion, a buffer capacitor, and a switch arrangement; however, Choi does not disclose the claimed regulation circuit as claimed in claim 1.
Tao (US 20140203716 A1) discloses a retrofit LED lighting device comprising a power conversion, a buffer capacitor, and a switch arrangement; however, Choi does not disclose the claimed regulation circuit as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BORNA ALAEDDINI
Primary Examiner
Art Unit 2844



/Borna Alaeddini/Primary Examiner, Art Unit 2844